Title: To Thomas Jefferson from Benjamin Henry Latrobe, 17 March 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington, March 17th. 1807
                        
                        I herewith submit to your consideration a project for laying out the ground around the president’s house. The
                            present enclosure together with the buildings already erected & those projected are also laid down in their proper
                            situations so as to give to You at one view all the merits of the plan. By the arrangement the public are put to no
                            inconvenience of communication between the parts of the city on each side of the presidents house, under which they do not
                            now labor, excepting one: namely, that those who receive Warrants from the Navy, War, & Secretary of State’s Offices,
                            payable at the Treasury, must make a larger circuit than at present. Otherwise the communication between the Pennsylvanian
                            Avenue on the East & the New York Avenue on the West will be more direct than heretofore,—and the distances between the
                            East & West streets which are more to the North, remain as at present.—
                        My idea is to carry the road below the hill under a Wall about 8 feet high opposite to the center of the
                            presidents house. At this point, I should propose, at a future day to thrown an Arch, or Arches over the road in order to
                            procure a private communication between the pleasure ground of the president’s house & the park which reaches to the
                            river, & which will probably be also planted,—and perhaps be opened to the public.—
                        In removing the ground, it would certainly be necessary to go down in front of the Colonnade to the level of
                            about one foot below the bases of the Columns, but, it will certainly not deprive this colonnade of any part of its beauty
                            to pass behind a few gentle Knolls & groves or Clumps in its front, and much expense of removing earth would be thereby
                            saved.—
                        Should you approve this project, the other parts of which explain themselves, or direct any alterations, it
                            may be immediately executed, and a number of contractors are already prepared to take separate Lots on contract.
                  I am with
                            high respect Yours faithfully
                        
                            B H Latrobe
                            
                        
                    